Citation Nr: 0828067	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-27 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for Meniere's disease, 
to include as secondary to tinnitus.

2.  Entitlement to service connection for colon polyps, to 
include as secondary to hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The veteran had active service from January 1955 to August 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in April 2008.  A 
transcript is of record.



FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran has been 
diagnosed with Meniere's disease, to include as due to or the 
result of the veteran's service-connected tinnitus, on either 
a causation or aggravation basis.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran's colon 
polyps are due to any incident or event in active service, 
and colon polyps are not proximately due to or the result of 
the veteran's service-connected hemorrhoids, on either a 
causation or aggravation basis.



CONCLUSION OF LAW

1.  Meniere's disease was not incurred in or aggravated by 
service and Meniere's disease is not due to, the result of, 
or aggravated by the veteran's service-connected tinnitus.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2007).

2.  Colon polyps were not incurred in or aggravated by 
service, and colon polyps are not due to, the result of, or 
aggravated by the veteran's service-connected hemorrhoids.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In December 2004 and November 2005, VA sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 2007 rating 
decision, August 2007 SOC, and November 2007 rating decision 
that was issued in lieu of an SSOC explained the basis for 
the RO's action, and the SOC provided him with an additional 
60-day period to submit more evidence.  It appears that all 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be established for 
disability which is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  However, VA will not concede that a non-
service-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the non-service-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the non-service-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities 
(38 C.F.R. part 4) and determine the extent of aggravation by 
deducting the baseline level of severity, as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  The 
intended effect of this amendment is to conform VA 
regulations to the Allen decision, supra.  71 Fed. Reg. 
52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) 
(2007)).  The present case predates the regulatory change.  
Regardless, based upon the facts in this case, neither 
version is more favorable and the regulatory change does not 
affect the outcome herein.

To whatever extent the revised regulation may be more 
restrictive than the previous one, the Board will afford the 
veteran review under both the old and new versions, See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).


A.  Service Connection for Meniere's Disease

The veteran's service treatment records (STRs) do not show 
any complaints of, treatment for, or diagnosis of Meniere's 
disease.  However, they do show that in August 1956 an 
abscess was drained from his left auditory canal.

The veteran testified at his April 2008 hearing that he 
"could not really say" that he was diagnosed with Meniere's 
disease.  He then said that he heard that he had it at Hot 
Springs VA Medical Center (VAMC) and that he currently has 
dizziness.  The veteran believes that his Meniere's disease 
is secondary to his service-connected tinnitus, but testified 
that his doctors have not stated that to him.  He also 
testified that he takes pills for his Meniere's disease and 
that a doctor from the Hot Springs VAMC had related it back 
to his service.

The RO did not afford the veteran a VA examination for his 
Meniere's disease, on the basis that there is already 
sufficient medical evidence to decide the claim, and the 
Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 
(2006), the Court reviewed the criteria for determining when 
an examination is required by applicable regulation and how 
the Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  The 
Board finds that there is no competent evidence of current 
Meniere's disease.  The veteran's treatment records, 
including those with the Hot Springs VAMC, do not show a 
diagnosis of, or treatment for, Meniere's disease.  
Therefore, the Board finds that the evidence of record does 
not trigger the necessity of an examination in order to 
decide the claim on the merits.  See 38 C.F.R. § 3.159(c).
 
We recognize the sincerity of the arguments advanced by the 
veteran that he has service connected Meniere's disease.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, Meniere's disease requires specialized training for 
a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
Meniere's disease, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

B.  Service Connection for Colon Polyps

The veteran's STRs do not show any complaints of, treatment 
for, or diagnosis of colon polyps.

VA treatment records show that in October 2005 the veteran 
had a colonoscopy because of occasional rectal bleeding that 
showed a small polyp.  A VA physician felt that his 
occasional bleeding was most likely from his hemorrhoids, but 
could be from the polyp.  An April 2006 colonoscopy also 
revealed a polyp.  At July 2007 treatment the veteran 
reported that he was doing well and had no complaints.

In November 2007 a VA physician reviewed the veteran's claims 
file and computerized medical record.  He noted that neither 
of the colonoscopy reports mentioned any findings of 
hemorrhoids and that the electronic medical record did not 
show that the veteran had any recent symptoms from or 
treatment for hemorrhoids.  The physician opined that the 
veteran's hemorrhoid condition has not caused or aggravated 
his colon polyps, and that these are two separate medical 
disorders which are etiologically unrelated to each other.  
He knew of no medical literature that identified hemorrhoids 
as causing or aggravating colon polyps.

As above, the RO did not afford the veteran a VA examination 
for his colon polyps, on the basis that there is already 
sufficient medical evidence to decide the claim, and the 
Board agrees with that action.  In McClendon, supra, the 
Court reviewed the criteria for determining when an 
examination is required by applicable regulation and how the 
Board applies 38 C.F.R. § 3.159(c).  The three salient 
benchmarks are: competent evidence of a current disability or 
recurrent symptoms; establishment of an in-service event, 
injury, or disease; and indication that the current 
disability may be associated with an in-service event.  Here, 
there is no competent evidence of an in service event, injury 
or disease related to colon polyps and no indication that the 
current disability may be associated with an in service 
event.  Therefore, the Board finds that the evidence of 
record does not trigger the necessity of an examination in 
order to decide the claim on the merits.  See 38 C.F.R. § 
3.159(c).

The Board does recognize the sincerity of the arguments 
advanced by the veteran that his colon polyps are service 
connected, to include as secondary to his service connected 
hemorrhoids.  However, the resolution of issues that involve 
medical knowledge, such as the diagnosis of a disability and 
the determination of medical etiology, require professional 
evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  It is 
true that the veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau, supra.  See also Buchanan, supra.  
However, colon polyps require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.

Since the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
colon polyps, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.




ORDER

Service connection for Meniere's disease is denied.

Service connection for colon polyps is denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


